Citation Nr: 0430760	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a neuropsychiatic 
disability to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for further 
development and adjudication pursuant to the amended 
duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The RO has not notified the claimant of the existence of the 
VCAA.  VCAA requires that VA undertake actions to provide 
notice and assistance to the claimant in the development of 
the claim.  Because the RO has undertaken no actions to apply 
the provisions of VCAA in the development of the claim, 
further development is required.

The veteran also contends that he has psychiatric 
disabilities to include PTSD due to stressors he experienced 
while in the military.  However, the RO has not verified 
these stressors with United States Armed Services Center for 
Unit Records Research (CURR).  

In addition, the veteran was issued a rating decision in July 
11, 2000 denying entitlement to service connection for his 
left knee condition.  The veteran submitted a notice of 
disagreement with that rating decision in July 20, 2000.  In 
view of this procedural defect, it is concluded that a remand 
is necessary so that the veteran may be furnished with proper 
notice of the pertinent regulations.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); See also Manlincon v. West, 12 Vet. 
App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran and his 
representative should be advised to send 
VA any information and evidence pertinent 
to the claim that is in the claimant's 
possession and has not already been given 
to VA.

2.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors.  

3.  The RO must attempt to obtain the 
veteran's complete service personnel 
records.

4.  Taking into account all information 
obtained in accordance with paragraphs 2 
and 3, above, the RO must review the 
claims file and prepare a summary of all 
of the veteran's claimed stressors.  This 
summary together with a copy of the DD 
214s, a copy of this remand, and all 
associated documents should be sent to 
the United States Armed Services Center 
for Unit Records Research (CURR).  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors, to include 
morning reports/or unit histories.  The 
RO should undertake any other steps it 
deems appropriate in attempting to verify 
the stressors.

5.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has a 
psychiatric disability to include PTSD 
related to documented stressors during 
service.  The RO must specify for the 
examiner the stressor or stressors which 
it has determined that the veteran was 
exposed to in service, and the examiner 
must be instructed to consider only those 
stressors in determining whether the 
veteran has a psychiatric 
disability/PTSD.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
file be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  All diagnoses on Axis I through 
V should be reported, if found.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should respond to each of 
the following items:

          A.  List all the veteran's 
current psychiatric disorders.

          B.  For each diagnosis (other 
than personality disorders) reported in 
response to item A, above, state a 
medical opinion as to whether it is at 
least as likely as not that any claimed 
psychiatric disability is the result of a 
disease or injury or other incident in 
service.

          C.  If the veteran's current 
psychiatric disorders include PTSD, the 
examiner must report the stressors on 
which the diagnosis is based to include 
any incident which occurred after 
service.  

6.  The RO must send the veteran and his 
representative a statement of the case 
concerning the issue of entitlement to 
service connection for a left knee 
condition.  Such statement of the case 
must be responsive to the notice of 
disagreement and must include the 
applicable laws and regulations and 
provide the veteran with information 
regarding the filing of a substantive 
appeal to that issue in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 20.300, 20,301, 20.302 (2004).

7.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claims based on the 
entire record.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



